Exhibit 10.1

 

AGREEMENT

 

                AGREEMENT (“Agreement”), dated as of June 24, 2003, by and
between New Plan Excel Realty Trust, Inc., a Maryland corporation (“Company”),
and Steven F. Siegel (“Executive”).

 

RECITALS

 

                A.            Executive is currently Executive Vice President,
General Counsel and Secretary of the Company.

 

                B.            The Company and Executive entered into an
employment agreement dated as of September 25, 1998 (as amended and extended,
the “Employment Agreement”).  Pursuant to the terms of the Employment Agreement,
the term of the “Employment Period” under the Employment Agreement expires on
December 31, 2003.

 

                C.            The Company desires to extend the “Employment
Period” under the Employment Agreement for a term of three (3) years (i.e., from
January 1, 2004 through December 31, 2006) and otherwise on the same terms and
conditions as the Employment Agreement (the “Siegel Employment Agreement
Extension”).

 

                D.            The Executive Compensation and Stock Option
Committee of the Board of Directors of the Company by Unanimous Written Consent
dated as of June 24, 2003 authorized and approved the Siegel Employment
Agreement Extension.

 

 

 

AGREEMENT

 

                IN CONSIDERATION of the premises and the mutual covenants set
forth below, the parties hereby agree to modify the terms of the Employment
Agreement as follows:

 

1.                                       The Employment Period under the
Employment Agreement shall be extended for a term of three (3) years and
accordingly shall expire on December 31, 2006, subject to the extension
provisions contained in Paragraph 2 of the Employment Agreement.

 

2.                                           Except as herein provided, all of
the terms and provisions of the Employment Agreement shall remain unmodified and
in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation

 

 

 

 

By:

/s/ Glenn J. Rufrano

 

Name:

Glenn J. Rufrano

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

STEVEN F. SIEGEL

 

 

 

 

/s/ Steven F. Siegel

 

 

 

 

--------------------------------------------------------------------------------